      Case 1:13-cr-00536-PKC Document 131
                                      130 Filed 08/19/20 Page 1 of 1




                                     August 19, 2020

By CM/ECF                                 Sentencing is moved up to August 26, 2020
                                          at 12:00 p.m. in Courtroom 11D.
Honorable P. Kevin Castel                 SO ORDERED.
United States District Judge              Dated: 8/19/2020
Southern District of New York
500 Pearl St.
New York, NY 10007

Re:    United States v. Manuel Aquino
       13 Cr. 536 / 16 Civ. 4673 (PKC)

Dear Judge Castel:

        I write to respectfully request a change in date for the re-sentencing of Manuel
Aquino, currently scheduled for September 3 at 2:00. The government does not object to the
request. Mr. Aquino is at liberty after completing a sentence for a conviction that was
partially vacated as a result of a habeas petition based on the Supreme Court’s decision in
Johnson v. United States, 135 S. Ct. 2551 (2015).

       I will now be out of town for personal reasons during the week of August
31. I am available next week (i.e., a week earlier than previously scheduled) or
any day during the weeks of September 7 and 21. For the Court’s information,
the Probation Department has not yet completed an updated Presentence
Report. Mr. Aquino is doing well on supervised release. He is employed with a
stable residence.

       I appreciate the Court’s consideration of this request.

                                            Respectfully submitted,

                                            /s
                                            David Patton
                                            (212) 417-8738

cc:    AUSA Jacob Gutwillig, Esq. (via ECF)
